Name: Council Directive 84/647/EEC of 19 December 1984 on the use of vehicles hired without drivers for the carriage of goods by road
 Type: Directive
 Subject Matter: marketing;  land transport;  organisation of transport
 Date Published: 1984-12-22

 Avis juridique important|31984L0647Council Directive 84/647/EEC of 19 December 1984 on the use of vehicles hired without drivers for the carriage of goods by road Official Journal L 335 , 22/12/1984 P. 0072 - 0073 Finnish special edition: Chapter 7 Volume 3 P. 0104 Spanish special edition: Chapter 07 Volume 3 P. 0225 Swedish special edition: Chapter 7 Volume 3 P. 0104 Portuguese special edition Chapter 07 Volume 3 P. 0225 *****COUNCIL DIRECTIVE of 19 December 1984 on the use of vehicles hired without drivers for the carriage of goods by road (84/647/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the Economic and Social Committee (1), Having regard to the opinion of the European Parliament (2), Whereas, from a macroeconomic point of view, the use of hired vehicles permits, in certain situations, an optimum allocation of resources by limiting the wasteful use of factors of production; Whereas, from a microeconomic point of view, this possibility brings an element of flexibility to the organization of transport, and thus increases the productivity of the undertakings concerned; Whereas the First Council Directive of 23 July 1962 on the establishment of common rules for certain types of carriage of goods by road between Member States (3), as last amended by Directive 82/50/EEC (4), must be amended, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive: - 'vehicle' means a motor vehicle, a trailer, a semi-trailer, or a combination of vehicles intended exclusively for the carriage of goods, - 'hired vehicle' means any vehicle which, for remuneration and for a determined period, is put at the disposal of an undertaking which engages in the carriage of goods by road for hire or reward or for its own account on the basis of a contract with the undertaking which makes the vehicles available. Article 2 Each Member State shall allow the use within its territory, for the purposes of traffic between Member States, of vehicles hired by undertakings established on the territory of another Member State provided that: 1. the vehicle is registered or put into circulation in compliance with the laws in the latter Member State; 2. the contract relates solely to the hiring of a vehicle without a driver and is not accompanied by a service contract concluded with the same undertaking covering driving or accompanying personnel; 3. the hired vehicle is at the sole disposal of the undertaking using it during the period of the hire contract; 4. the hired vehicle is driven by personnel of the undertaking using it; 5. proof of compliance with the above conditions is provided by the following documents, which must be on board the vehicle: (a) the contract of hire, or a certified extract from that contract giving in particular the name of the lessor, the name of the lessee, the date and duration of the contract and the identification of the vehicle; (b) where the driver is not the person hiring the vehicle, the driver's employment contract or a certified extract from that contract giving in particular the name of employer, the name of the employee and the date and duration of the employment contract or a recent pay slip. If need be, the documents referred to in (a) and (b) may be replaced by an equivalent document issued by the competent authorities of the Member State. Article 3 1. Member States shall take the necessary measures to ensure that their undertakings may use, for the carriage of goods by road, under the same conditions as vehicles owned by them, hired vehicles registered or put into circulation in compliance with the laws in their countries, provided that those undertakings fulfil the conditions laid down in Article 2. 2. Member States may exclude own-account carriage from the provisions of paragraph 1. Article 4 1. This Directive shall not affect the regulations of a Member State which lays down less restrictive conditions for the use of hired vehicles than those specified in Articles 2 and 3. 2. This Directive shall not affect the regulations of a Member State which lays down a minimum hire period for the use of hired vehicles by its undertakings. Article 5 Without prejudice to Articles 2 and 3, this Directive shall not affect the application of the rules concerning: - the organization of the market for the carriage of goods by road for hire or reward and own account and in particular access to the market and, in particular, concerning quota restrictions on road capacities, - prices and conditions for the carriage of goods by road, - the formation of hire prices, - the import of vehicles, - the conditions governing access to the activity or occupation of road-vehicle lessor. Article 6 In Annex I to the First Council Directive of 23 July 1962, point 11 (d), first subparagraph is replaced by the following: '(d) the vehicles carrying the goods must be owned by the undertaking or have been bought by it on deferred terms or hired provided that in the latter case they meet the conditions of Council Directive 84/647/EEC on the use of vehicles hired without drivers for the carriage of goods by road (1). (1) OJ No L 335, 22. 12. 1984, p. 72.' Article 7 Member States shall take the measures necessary to comply with this Directive not later than 30 June 1986 and shall forthwith inform the Commission thereof. Article 8 No later than 30 June 1989 the Council shall re-examine Articles 3 (2) and 4 (2) hereof on the basis of a report from the Commission accompanied by proposals, if appropriate. Article 9 This Directive is addressed to the Member States. Done at Brussels, 19 December 1984. For the Commission The President J. BRUTON (1) OJ No C 10, 16. 1. 1984, p. 91. (2) OJ No C 35, 9. 2. 1984, p. 19. (3) OJ No 70, 6. 8. 1962, p. 2005/62. (4) OJ No L 27, 4. 2. 1982, p. 22.